


Exhibit 10.36

 

BRUKER ENERGY & SUPERCON TECHNOLOGIES, INC.

 

STOCK OPTION AGREEMENT

 

UNDER 2009 STOCK OPTION PLAN

 

NON-QUALIFIED STOCK OPTION

 

AGREEMENT entered into [Enter Date] by and between Bruker Energy & Supercon
Technologies, Inc., a Delaware corporation with a principal place of business in
Billerica, Massachusetts (the “Company”), and the undersigned (the “Optionee”)
employee, officer, director, consultant or advisor of the Company or one of its
subsidiaries (the Company and its subsidiaries herein together referred to as
the “Company”).

 

1.             The Company desires to grant the Optionee a non-qualified stock
option under the Company’s 2009 Stock Option Plan (the “Plan”) to acquire shares
of the Company’s common stock, $.01 par value per share (the “Shares”).

 

2.             Section 6 of the Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Optionee hereby agree as
follows:

 

1.             Grant of Option.  The Company hereby irrevocably grants under the
Plan and subject to the terms and conditions of the Plan to the Optionee a
non-qualified stock option (the “Option”) to purchase all or any part of an
aggregate of                Shares on the terms and conditions hereinafter set
forth.  This option shall not be treated as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.             Purchase Price.  The purchase price (“Purchase Price”) for the
Shares covered by the Option shall be $         per Share.

 

3.             Time of Exercise of Option.

 

(a)           The Option shall not be exerciseable prior to (1) year from
grant.  Thereafter, the Option shall only be exercisable as follows:

 

 

 

Percentage of

 

 

 

 

 

Shares Becoming

 

Cumulative

 

 

 

Available for

 

Percentage

 

On or After

 

Exercise

 

Available

 

 

 

 

 

 

 

12 months

 

20

%

20

%

24 months

 

20

%

40

%

36 months

 

20

%

60

%

48 months

 

20

%

80

%

60 months

 

20

%

100

%

 

--------------------------------------------------------------------------------


 

4.                Term of Options; Exercisability.

 

(a)               The Option shall expire not more than ten (10) years from the
date of the granting thereof, but shall be subject to earlier termination as
herein provided.

 

(b)              The Option shall cease to vest as of the last day the Optionee
ceases to have, for any reason whatsoever, the same relationship with the
Company which was in existence on the date the Option was granted.

 

(c)               Except as otherwise provided in this Section 4, if the
Optionee ceases to have the same relationship with the Company which was in
existence on the date the Option was granted, the Optionee’s ability to exercise
the Option shall terminate as of the date the Optionee ceases to have such
relationship with the Company, or on the date on which the Option expires by its
terms, whichever occurs first, and the Option shall not be exercisable after
such date.  However, in the event the Optionee is an employee of the Company and
is terminated for Cause (as hereinafter defined), the Optionee’s ability to
exercise the Option shall terminate on the day the Optionee ceases to be an
employee of the Company, or on the date on which the Option expires by its
terms, whichever occurs first, and the Option shall not be exercisable after
such date.

 

(d)               As used herein, “Cause” shall mean the Optionee’s commission
of a felony or a crime involving moral turpitude, the Optionee breaches any
provision of an agreement with the Company, the Optionee shall have repeatedly
been absent from work without satisfactory explanation therefor, or the Optionee
shall have committed an improper act with respect to, or act of dishonesty
against, the Company.

 

(e)               If such termination of relationship is because the Optionee
has become permanently disabled (within the meaning of Section 22(e)(3) of the
Code), the Option shall terminate sixty (60) days from the date the Optionee
ceases to have the same relationship with the Company which was in existence on
the date the Option was granted, or on the date on which the Option expires by
its terms, whichever occurs first, and the Option shall not be exercisable after
such date.

 

(f)               In the event of the death of the Optionee, the Option shall
terminate ninety (90) days from the date of death, or on the date on which the
Option expires by its terms, whichever occurs first, and the Option shall not be
exercisable after such date.

 

(g)               No partial exercise may be made for less than fifty (50) full
Shares.

 

(h)               In the event of the death of the Optionee, the Option may be
exercised by the estate of the Optionee, or by any person or persons who
acquired the right to exercise the Option by will or pursuant to the laws of
descent and distribution as a result of the death of the Optionee, subject to
Section 4(f) hereof.

 

2

--------------------------------------------------------------------------------


 

5.                Manner of Exercise of Option.

 

(a)               To the extent that the right to exercise the Option has
accrued and is in effect, the Option may be exercised in full or in part by
giving written notice to the Company stating the number of Shares exercised and
accompanied by payment in full for such Shares.  Payment shall be wholly in cash
or check payable to the order of the Company.  Upon such exercise, delivery of a
certificate for paid-up, non-assessable Shares shall be made at the principal
office of the Company to the person exercising the Option, not more than thirty
(30) days from the date of receipt of the notice by the Company.

 

(b)              The Company shall at all times during the term of the Option
reserve and keep available such number of Shares of its common stock as will be
sufficient to satisfy the requirements of the Option.  The Optionee shall not
have any of the rights of a stockholder of the Company in respect of the Shares
until one or more certificates for such Shares shall be delivered to him or her
upon the due exercise of the Option.

 

6.                Non-Transferability.  The right of the Optionee to exercise
the Option shall not be assignable or transferable by the Optionee otherwise
than by will or the laws of descent and distribution, and the Option may be
exercised during the lifetime of the Optionee only by him or her.  The Option
shall be null and void and without effect upon the bankruptcy of the Optionee or
upon any attempted assignment or transfer, except as hereinabove provided,
including without limitation any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition contrary to the
provisions hereof, or levy of execution, attachment, trustee process or similar
process, whether legal or equitable, upon the Option.

 

7.                Representation Letter and Investment Legend.

 

(a)               In the event that for any reason the Shares to be issued upon
exercise of the Option shall not be effectively registered under the Securities
Act of 1933 (the “1933 Act”), upon any date on which the Option is exercised in
whole or in part, the person exercising the Option shall give a written
representation to the Company in the form attached hereto as Exhibit 1 and the
Company shall place an “investment legend”, so-called, as described in
Exhibit 1, upon any certificate for the Shares issued by reason of such
exercise.

 

(b)              The Company shall be under no obligation to qualify Shares or
to cause a registration statement or a post-effective amendment to any
registration statement to be prepared for the purposes of covering the issue of
Shares.

 

8.                Adjustments on Changes in Recapitalization, Reorganization and
the Like.  Adjustments on Changes in Recapitalization, Reorganization and the
Like shall be made in accordance with Section 12 of the Plan, as in effect on
the date of this Agreement.

 

9.                No Special Rights.  Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment or other relationship of the
Optionee for the period within which this Option may be exercised.

 

10.              Rights as a Shareholder.  The Optionee shall have no rights as
a shareholder with respect to any Shares which may be purchased by exercise of
this Option unless and

 

3

--------------------------------------------------------------------------------


 

until a certificate or certificates representing such Shares are duly issued and
delivered to the Optionee.  Except as otherwise expressly provided in the Plan,
no adjustment shall be made for dividends or other rights for which the record
date is prior to the date such stock certificate is issued.

 

11.              Withholding Taxes.  Whenever Shares are to be issued upon
exercise of this Option, the Company shall have the right to require the
Optionee to remit to the Company an amount sufficient to satisfy all Federal,
foreign, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Optionee has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

OPTIONEE

 

BRUKER ENERGY & SUPERCON

 

 

TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------
